DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-, 7-12, 16-21, 25-27 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0392323, referred to herein as “Wang”) in view of Rusanovskyy et al. (US 2016/0309154, referred to herein as “Rusanovskyy”).

Regarding claim 1, Wang discloses: A method of encoding video data (Wang: Fig. 8, disclosing an encoding method), the method comprising: 
determining a first… adaptation parameter set (APS) for a first picture of the video data (Wang: Fig. 8, paragraphs [0140] and [0141], disclosing that a plurality of adaptation parameter sets—e.g., including a first APS—is determined for a slice of video content); 
assigning a first… APS ID to the first DRA APS (Wang: Fig. 8, paragraph [0142], disclosing that IDs are assigned to each of the adaptation parameter sets—e.g., including a first ID to the first APS); 
determining a second… APS for a second picture of the video data (Wang: Fig. 8, paragraphs [0140] and [0141], disclosing that a plurality of adaptation parameter sets—e.g., including a second APS—is determined for a slice of video content); 
assigning a second… APS ID to the second DRA APS (Wang: Fig. 8, paragraph [0142], disclosing that IDs are assigned to each of the adaptation parameter sets—e.g., including a second ID to the first APS); 
signaling, in a bitstream, the first… APS (Wang: paragraph [0143], disclosing that the adaptation parameter sets—e.g., including the first APS—may be encoded in a bitstream); 
processing the first picture in accordance with the first… APS (Wang: Fig. 8, paragraphs [0138] through [0143], disclosing processing of pictures according to APS information); 
determining whether the first… APS ID is equal to the second… APS ID (Wang: paragraph [0142], disclosing determination of IDs associated with each of the APSs); 
if the first… APS ID is equal to the second… APS ID, processing the second picture in accordance with the first… APS (Wang: paragraph [0112], disclosing the use of APS to signal information that can be shared for multiple pictures; paragraph [0142], disclosing that an ID may be assigned according to APS type and that a current APS ID is sequentially related to a previous APS ID of the same type as the current APS—e.g., that APS identifiers match when APS types are the same) ; and 
if the first… APS ID is not equal to the second… APS ID, signaling, in the bitstream, the second… APS and processing the second picture in accordance with the second… APS (Wang: paragraph [0142], disclosing that the current APS ID may not be related to another previous APS ID associated with a previous APS of a different type—e.g., APS identifiers do not match when APS types are different).
Wang does not explicitly disclose: dynamic range adjustment (DRA).
However, Rusanovskyy discloses: dynamic range adjustment (DRA) (Rusanovskyy: paragraph [0042], [0043], [0096] and [0097], disclosing use of dynamic range adjustment (DRA) parameters for processing video data).

One would have been motivated to modify Wang in this manner to better prevent or lessen any distortion caused by a color gamut conversion, including color mismatch, color bleeding, or the like in processing video signals (Rusanovskyy: paragraph [0087]). 

	Regarding claim 2, Wang and Rusanovskyy disclose: The method of claim 1, further comprising limiting a number of bits in a DRA APS to N, where N is an integer number (Wang: paragraph [0107], disclosing that an APS ID may contain a predefined number of bits).

	Regarding claim 3, Wang and Russanovskyy disclose: The method of claim 1, further comprising: signaling, in the bitstream, the first DRA APS ID; and signaling, in the bitstream, the second DRA APS ID (Wang: paragraphs [0107] and [0109], disclosing signaling of APS ID information in the bitstream).

Regarding claim 7, Wang and Russanovskyy disclose: The method of claim 1, wherein the first DRA APS is signaled to a video decoder for storage in an APS buffer (Wang: Fig. 1, paragraphs [0073] and [0143], disclosing signaling of encoded information to a video decoder).

	Regarding claim 8, Wang and Russanovskyy disclose: The method of claim 7, wherein the APS buffer is a static size (Wang: paragraphs [0090] and [0097], disclosing use of a memory buffer; paragraph [0137], disclosing static memory).

	Regarding claim 9, Wang and Russanovskyy disclose: The method of claim 8, wherein the APS buffer is configured to store 32 entries (Wang: Fig. 6, paragraphs [0109] through [0134], disclosing storage of APS information; paragraphs [0090] and [0097], disclosing use of a memory buffer).

Regarding claim 10, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise. (Note that Wang discloses implementation via memory and processor in paragraph [0136)].

Regarding claim 11, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise

Regarding claim 12, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise

Regarding claim 16, the claim recites analogous limitations to claim 7, above, and is therefore rejected on the same premise

Regarding claim 17, the claim recites analogous limitations to claim 8, above, and is therefore rejected on the same premise

Regarding claim 18, the claim recites analogous limitations to claim 9, above, and is therefore rejected on the same premise

claim 19, Wang and Rusanovskyy disclose: The device of claim 10, further comprising: a camera configured to capture the video data (Wang: paragraph [0068], disclosing video data captured by a camera).

Regarding claim 20, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise. (Note that Wang discloses implementation via a computer-readable storage medium in paragraph [0019]).

Regarding claim 21, Wang and Rusanovskyy disclose: A method of decoding video data (Wang: Fig. 9, disclosing a video decoding method), the method comprising: 
determining a first dynamic range adjustment (DRA) adaptation parameter set (APS) identifier (ID) for a first picture of the video data (Wang: Fig. 8, paragraph [0142], disclosing that IDs are assigned to each of the adaptation parameter sets—e.g., including a first ID to the first APS; Rusanovskyy: paragraph [0042], [0043], [0096] and [0097], disclosing use of dynamic range adjustment (DRA) parameters for processing video data); 
determining a DRA APS for the first picture (Wang: Fig. 8, paragraphs [0140] and [0141], disclosing that a plurality of adaptation parameter sets—e.g., including a first APS—is determined for a slice of video content); 
storing the DRA APS in an APS buffer (Wang: Fig. 1, paragraphs [0073] and [0143], disclosing signaling of encoded information to a video decoder; Fig. 2, paragraph [0077], disclosing use of a decoded picture buffer); 
determining a second DRA APS ID for a second picture of the video data (Wang: Fig. 8, paragraph [0142], disclosing that IDs are assigned to each of the adaptation parameter sets—e.g., including a second ID to the first APS); 
based on the second DRA APS ID being equal to the first DRA APS ID, preventing overwriting of the stored DRA APS with different data (Wang: paragraph [0112], disclosing the use of APS to signal information that can be shared for multiple pictures; paragraph [0142], disclosing that an ID may be assigned according to APS type and that a current APS ID is sequentially related to a previous APS ID of the same type as the current APS—e.g., that APS identifiers match when APS types are the same); and 
processing the first picture and the second picture in accordance with the stored DRA APS (Wang: Fig. 9, paragraphs [0144] through [0147], disclosing processing of video pictures based on APS during video decoding).
The motivation for combining Wang and Rusanovskyy has been discussed in connection with claim 1, above.

	Regarding claim 25, Wang and Rusanovskyy disclose: The method of claim 21, wherein the APS buffer is a static size (Wang: paragraphs [0090] and [0097], disclosing use of a memory buffer; paragraph [0137], disclosing static memory).

	Regarding claim 26, Wang and Rusanovsky disclose: The method of claim 25, wherein the APS buffer is configured to store 32 entries (Wang: Fig. 6, paragraphs [0109] through [0134], disclosing storage of APS information; paragraphs [0090] and [0097], disclosing use of a memory buffer).

Regarding claim 27, the claim recites analogous limitations to claim 21, above, and is therefore rejected on the same premise. (Note that Wang discloses implementation via memory and processor in paragraph [0136)].

claim 31, the claim recites analogous limitations to claim 25, above, and is therefore rejected on the same premise.

Regarding claim 32, the claim recites analogous limitations to claim 26, above, and is therefore rejected on the same premise.

Regarding claim 33, the claim recites analogous limitations to claim 21, above, and is therefore rejected on the same premise. (Note that Wang discloses implementation via a computer-readable storage medium in paragraph [0019]).

Allowable Subject Matter
Claims 4-6, 13-15, 22-24 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 13, Wang—either alone or in combination with other prior art of record—does not teach, suggest, or disclose refraining from assigning a value of the second DRA APS ID to equal a value of the first DRA APS ID when the first DRA APS does not equal the second DRA APS.
Regarding claims 5 and 14, Wang—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where the refraining from assigning the value of the second DRA APS ID to equal the value of the first DRA APS ID comprises assigning a different value to the second DRA APS ID than the value of the first DRA APS ID.

Regarding claims 22 and 28, Wang—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where preventing the overwriting of the stored DRA APS with different data comprises refraining from overwriting the stored DRA APS.
Regarding claims 23 and 29, Wang—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where preventing the overwriting of the stored DRA APS with different data comprises overwriting the stored DRA APS with an identical DRA APS.
Regarding claims 24 and 30, Wang—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where processing the first picture and the second picture creates a DRA adjusted first picture and a DRA adjusted second picture, the method further comprising: outputting the DRA adjusted first picture and the DRA adjusted second picture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484